472 S.W.2d 102 (1971)
Guy VEAZEY et ux., Appellants,
v.
Mrs. Adell STEWART, Appellee.
No. 5-5701.
Supreme Court of Arkansas.
November 1, 1971.
Allen, Young & Bogard, Little Rock, for appellant.
Alonzo D. Camp, Little Rock, for appellee.
BYRD, Justice.
This is an action by appellee Mrs. Adell Stewart, a grandmother, against appellants Guy Veazey, stepfather and Jo Ella Veazey, mother, to obtain visitation privileges with Linda Kennedy, a minor daughter of appellee's deceased son. The trial court granted such visitation rights and we reverse.
Jo Ella Kennedy Veazey was the wife of Jimmy Lee Kennedy, appellee's son, until *103 his death on November 23, 1968. To that marriage was born Linda Kennedy, now age 10. This action was instituted after Jo Ella's marriage to appellant Guy Veazey on October 3, 1969. It is conceded that Jo Ella has been and is a good mother.
Appellee recognizes that under the general law there is no right of visitation enforceable by injunction in favor of a grandparent with respect to a grandchild when a natural parent having custody resists or objects. Yet she takes the position that, "Equity regards that as done which ought to be done", and that the right of visitation should be accorded a good grandmother in an exceptional case. However in this case there is nothing that shows anything other than a normal grandchild-grandmother relationship in which the grandmother willingly did some Friday night baby sitting.
Appellee points out that the grandparents in Parks v. Crowley, 221 Ark. 340, 253 S.W.2d 561 (1952), were granted visitation privileges. The visitation privileges there grew out of a child custody action. Here it is admitted that this is not a child custody action.
Reversed and dismissed.